Citation Nr: 0705129	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to August 
1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 decision by the RO in New York, New York.

The Board sees that in March 1992 the veteran submitted a 
statement wherein he requested service connection for 
residuals of a head injury purportedly sustained during basic 
training in Parris Island, South Carolina.  In April 1992 the 
RO improperly informed him that he needed to submit evidence 
showing his head injury residuals had increased in severity 
(i.e., mistakenly treated his claim as one for a higher 
disability rating for an already service-connected 
condition).  He did not respond to that letter, and in July 
1992 the RO sent him another letter explaining that his claim 
was denied because he did not send evidence showing 
his condition had increased in severity.  He then submitted a 
statement in November 1992 indicating he disagreed with the 
RO's determination.  Normally, this would require the Board 
to remand this claim to the RO - rather than merely refer it 
there, because the RO did not then provide him a statement of 
the case (SOC) concerning this additional issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  In essence, 
though, the RO did not properly adjudicate his claim, 
as mentioned, treating it as one for an increased rating (of 
a supposedly already service-connected condition), when, in 
actuality, he was still trying to establish his entitlement 
to service connection.  Therefore, this additional issue is 
not currently before the Board and is referred - rather than 
remanded, to the RO for appropriate development and 
consideration of the correct claim.

And as for the claim that is before the Board, pertaining to 
the petition to reopen the previously denied claim for a 
psychiatric disorder, the veteran testified at a hearing in 
July 2005 concerning this claim.  The hearing was at the 
Board's offices in Washington, DC, and the undersigned 
Veterans Law Judge (VLJ) presided.

Because the claim must be further developed before being 
decided, the Board is remanding this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The veteran initially filed a claim for service connection 
for a psychiatric disorder in 1978.  At that time the RO 
notified him that his service medical records (SMRs) were on 
loan to the Navy Discharge Review Board, for review of his 
character of discharge from service.  Correspondence dated in 
March 1981 from the Department of the Navy shows his military 
personnel records were changed to reflect his character of 
discharge as under honorable conditions, as opposed to under 
conditions other than honorable.  Thereafter, several 
requests were made to the National Personnel Records Center 
(NPRC), a military records repository, for the veteran's 
service medical records.  But the various attempts to obtain 
these records were ultimately unsuccessful, and the only 
service medical records available in the claims file are the 
report of his enlistment examination in December 1973 and the 
report of his separation examination in April 1975.  Nothing 
in the file suggests his service medical records - that is, 
those remaining, do not exist or that further efforts to 
obtain them would be futile.  See, e.g., Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  See, too, Hayre v. West, 188 F.3d 
1327, 1331-32 (Fed. Cir. 1999) (holding that VA must fulfill 
its duty to assist in order to "protect a claimant against 
adverse decisions based on an incomplete, or inaccurate 
record"), overruled on other grounds by Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2002), and other cases.



On remand, the RO (AMC) must make reasonable efforts to 
obtain the veteran's remaining service medical records, 
including if necessary contacting the Navy Discharge Review 
Board and requesting any records that department may have 
considered in upgrading the character of his discharge.  If 
records are unavailable, please have the source explicitly 
state this and provide the veteran an adequate explanation 
why further efforts to obtain these additional records would 
be futile.  See 38 C.F.R. § 3.159(c)(2) (2006).

Under the circumstances of this case, the Board believes that 
a separate request also should be made to see whether the 
veteran's military personnel file is available for 
consideration in his appeal.  It is possible that a further 
search for his official service medical records might 
substantiate his allegation of repeated visits to physicians 
in service, as well as reports of hospitalizations during 
training at Parris Island.  In addition, if a psychiatric 
evaluation was performed after he went absent without leave 
(AWOL), it may be included in his service personnel file.

Further development is also needed to obtain relevant private 
treatment records.  The duty to assist requires that VA make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim, including 
obtaining pertinent information in the possession of private 
doctors.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(c)(1) (2006).  VA's assistance in 
obtaining medical records of this type will also be provided, 
as here, when the veteran is attempting to reopen a 
previously denied claim on the basis of new and material 
evidence.  See 38 C.F.R. § 3.159(c).  A notation on a private 
medical record from Pilgrim Psychiatric Center indicates that 
in 1975 the veteran was treated at Nassau County Medical 
Center for a psychiatric disorder.  This fact was reiterated 
in a February 1988 statement from the veteran, as well as 
testimony elicited during his July 2005 hearing before the 
Board.  So on remand, the RO (AMC) must make reasonable 
efforts to acquire these additional records.



Also during the hearing, the veteran's representative 
indicated the veteran had received frequent treatment at the 
Pilgrim Psychiatric Center.  He acknowledged that various 
records from this facility are already on file, but he said 
these records are incomplete.  Thus, the RO (AMC) should 
attempt to obtain all of the veteran's relevant treatment 
records from the Pilgrim Psychiatric Center dated from 1977 
to the present.

In a statement received in February 1988, the veteran's 
mother indicated that shortly after the veteran's discharge 
from service (in August 1975), he began attending Glen Cove 
Day Treatment Center located at 50 Glen Street, Glen Cove, 
New York 11542, for his psychiatric disorder.  This fact was 
further made clear in a 1977 discharge summary from Northeast 
Nassau Psychiatric Center, which also discussed the veteran's 
visits to the Glen Cove Clinic.  These records are not in the 
claims file, however, and they too should be obtained - or 
at the very least a reasonable attempt made to obtain them.

One final point worth mentioning, a July 1998 letter from the 
RO to the veteran noted that it had received information from 
the Social Security Administration (SSA) showing he was 
receiving disability benefits from this agency.  The SSA's 
administrative decision awarding benefits and medical records 
considered in making that determination may include findings 
that are relevant to the claim on appeal with VA, including 
insofar as evidence since the veteran's discharge from 
service pertaining to evaluation and treatment of his claimed 
psychiatric disorder.  The record does not indicate the RO 
has made any attempt thus far to obtain these pertinent 
records from the SSA - hence, on remand, these records also 
should be obtained and associated with the other evidence in 
the claims file for consideration.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain the veteran's remaining 
service medical records, including any 
records considered by the Navy Discharge 
Review Board in 1978 when upgrading the 
character of his discharge.  If these 
records are unavailable, please have the 
source expressly indicate this.  Also 
continue developing this evidence, 
including following up on all viable 
leads, until the custodian of the 
records indicates they are missing or no 
longer available, or it is determined 
that further development would be 
futile, in which case, a formal finding 
must be made that these service medical 
records are unavailable for review, that 
all procedures to obtain them have been 
exhausted, and that further attempts 
would be futile.  All responses and 
evidence received must be incorporated 
into the claims file.

2.  Contact the NPRC and request a 
complete copy of the veteran's military 
personnel records (201 file).

3.  Contact Nassau County Medical Center 
and request any records on file there 
pertaining to the veteran's treatment 
for a psychiatric disorder - but 
specifically, treatment records dated in 
1975.  Associate any records obtained 
with the claims file.

4.  Contact the Pilgrim Psychiatric 
Center and request any records on file 
there pertaining to the veteran's 
treatment for a psychiatric disorder - 
but specifically, treatment records 
dated from 1977 to the present.  
Associate any records obtained with the 
claims file.

5.  Contact the Glen Cove Day Treatment 
Center and request any records on file 
there pertaining to the veteran's 
treatment for a psychiatric disorder - 
but specifically, treatment records 
dated from 1975 to the present.  
Associate any records obtained with the 
claims file.

6.  Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the SSA, and then 
associate these documents with his 
claims file.  These records should 
include copies of any decision on the 
claim for disability benefits, as well 
as any medical records used to make the 
determination of entitlement, any 
hearing transcripts, etc.

7.  Then determine whether there is new 
and material evidence to reopen the 
veteran's claim.  If not, deny the 
petition to reopen.  If there is, then 
reopen the claim and readjudicate it on 
a de novo basis.  Whichever the 
determination, if benefits are not 
granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


